     Case 1:19-cv-01071-DAD-SKO Document 31 Filed 07/17/20 Page 1 of 1

 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT

 6                               FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8       HELLENIC PETROLEUM LLC,                                           No. 1:19-cv-01071-DAD-SKO
 9                            Plaintiff/Counter-Defendant,
10             v.                                                          ORDER DIRECTING THE CLERK OF
                                                                           COURT TO CLOSE THE CASE
11       MANSFIELD OIL COMPANY OF
         GAINESVILLE, INC., et al.,                                        (Doc. 30)
12
                              Defendants/Counterclaimants.
13

14

15
              On July 15, 2020, the parties filed a joint stipulation dismissing the action without
16
     prejudice.1 (Doc. 30.) In light of the parties’ stipulation, this action has been terminated, see Fed.
17
     R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
18
     been dismissed without prejudice. Accordingly, the Clerk of Court is directed to close this case.
19

20   IT IS SO ORDERED.
21

22
     Dated:       July 16, 2020                                                  /s/   Sheila K. Oberto                     .
                                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25   1
        The parties also requested that the Court “retain jurisdiction to reopen the case, set aside the dismissal, and enter a
     Final Judgment in the event of a default under the terms of the Parties’ Settlement.” (See Doc. 30 at 2.) The Court in
26   its discretion declines the parties’ request. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381
     (1994); Camacho v. City of San Luis, 359 F. App’x 794, 798 (9th Cir. 2009); California Sportfishing Prot. All. v. Agric.
27   Mgmt. & Prod. Co., Inc., No. 2:14-cv-02328-KJM-AC, 2016 WL 4796841, at *1 (E.D. Cal. Sept. 14, 2016) (noting
     that “the court in its discretion typically declines to maintain jurisdiction to enforce the terms of the parties’ settlement
28   agreement.”).
